Citation Nr: 1512149	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable evaluation for the service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to June 1975.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.     

The claim pertaining to left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right ear hearing loss is due to the Veteran's period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for right ear hearing loss, which represents a complete grant of the benefits sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's paper and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

The Veteran is claiming entitlement to service connection for right hearing loss.  Specifically, he contends the condition is the result of hazardous noise exposure during service.      

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

The Veteran's DD 214 shows his military occupational specialty was antitank assault man.  Service audiograms reveal a shift in puretone thresholds from the July 1971 enlistment audiogram (0 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, none recorded at 3000 Hertz, and 5 at 4000 Hertz) to the June 1975 separation audiogram (15 at 500 Hertz, 15 at 1000 Hertz, 20 at 2000 Hertz, 30 at 3000 Hertz, and 25 at 4000 Hertz). A treatment note dated in June 1974 confirms noise exposure.  Acoustic trauma is conceded.  
Post-service, the Veteran has been diagnosed with right ear hearing loss for VA compensation purposes.  The Board is cognizant that the November 2008 VA addendum opinion indicates military noise exposure was not responsible for the Veteran's right ear hearing loss as he was discharged from his military service with normal hearing for the right ear; however, the rationale provided was inadequate.  The examiner failed to address the shifts in puretone thresholds from enlistment to separation.  Moreover, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

In contrast, the Veteran's private certified audiologist indicated the Veteran had a history of military noise exposure and the high frequency hearing loss the Veteran had in both ears was possible with noise exposure and/or acoustic trauma.  As indicated above, acoustic trauma has been conceded by VA, especially in light of the prior award of service connection for left ear hearing loss. 

Hearing loss is the type of medical problem that is within the Veteran's ability to observe on his own, both during and after service.  Thus, while the Veteran's statements of in-service noise exposure are competent, so, too, are his statements that he has had right ear hearing loss following that noise exposure.  Further, he is also credible in his report of suffering right ear hearing loss since his discharge from service.  The Veteran's brother indicated he noticed hearing loss a year after the Veteran's discharge from service, which became more apparent as the years passed.  A buddy the Veteran served with confirmed noise exposure during service and indicated he was aware of the Veteran's hearing problems during such service.   The Board has no reason to doubt the credibility of the Veterans statements or those submitted on his behalf.  

As noise exposure is conceded, service treatment records show fluctuating hearing thresholds in service, the Veteran has current right ear hearing loss, and service connection is already in effect for left ear hearing loss, the Board finds that the evidence is at least in equipoise in showing that the Veteran's right ear hearing loss is related to events of his active service. 

Resolving any doubt in the Veteran's favor, service connection for right ear hearing loss is warranted. 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is granted. 


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of entitlement to a compensable evaluation for left ear hearing loss.

The last VA examination was in October 2008, over six years ago.  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the Board notes that service connection for right ear hearing loss has been awarded in the instant decision.  A disability rating is yet to be assigned as the RO has to first implement the award of service connection.  As the Veteran is no longer service-connected in just one ear, bilateral hearing impairment will be assigned a numeric designation of hearing impairment based on puretone threshold average and speech discrimination in each ear under Table VI.  Then a percentage evaluation for hearing impairment will be assigned under Table VII (the percentage evaluation is located at the point where the row and column intersect for the better and poorer ear).  38 C.F.R. § 4.85.    

Updated records of any subsequent treatment the Veteran has received for his hearing loss since May 2010 are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated (since May 2010) VA clinical records of all evaluations and treatment the Veteran received for hearing loss.  All requests for records and their responses must be associated with the claims folder.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his hearing loss.  All indicated tests or studies must be completed.  Examination findings pertinent to the Veteran's hearing loss should be reported to allow for application of VA rating criteria for hearing impairment, to include controlled speech discrimination test (Maryland CNC) and a puretone audiometry test results.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, and after implementation of the award of service connection for right ear hearing loss, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran t has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


